Case 4:20-cv-04375-HSG Document 14-2 Filed 08/21/20 Page 1of1

Governing Law and Dispute Resolution; Arbitration

This website is controlled by TTAC from our offices located in the state of Tennessee,
USA. It can be accessed by most countries around the world. As each country has laws
that may differ from those of Tennessee, by accessing our website, you agree that the
statutes and laws of Tennessee, without regard to the conflict of laws and the United
Nations Convention on the International Sales of Goods, will apply to all matters relating to
the use of this website and the purchase of any products or services through this site.
While we will make reasonable efforts to resolve any disagreements you may have with
Company, if these efforts fail you agree that all claims, disputes or controversies against
Company arising out of this User Agreement, or the purchase of any products or services
(“Claims”) are subject to fixed and binding arbitration (except for matters that may be
taken to small claims court), no matter what legal theory they are based on or what
remedy (damages, or injunctive or declaratory relief) they seek. This includes Claims
based on contract, tort (including intentional tort), fraud, agency, your or our negligence,
statutory or regulatory provisions, or any other sources of law; Claims made as
counterclaims, cross-claims, third- party claims, interpleaders or otherwise; and Claims
made independently or with other claims. The party filing an arbitration must submit
Claims to the American Arbitration Association and follow its rules and procedures for
initiating and pursuing an arbitration. Any arbitration hearing that you attend will be held at
a place chosen by the American Arbitration Association in the same city as the U.S.
District Court closest to your then current residential address, or at some other place to
which you and Company agree in writing, and the arbitrator shall apply Tennesseelaw
consistent with the Federal Arbitration Act. You shall not be entitled to join or consolidate
Claims in arbitration by or against other users or to arbitrate any Claim as a representative
or member of a class or in a private attorney general capacity. You may obtain copies of
the current rules, and forms and instructions for initiating an arbitration by contacting the
American Arbitration Association at using the contact information noted below.

American Arbitration Association
800-778-7879 (toll-free)
Website: www.adr.org

A single, neutral arbitrator will resolve Claims. The arbitrator will be either a lawyer with at
least ten (10) years’ experience or a retired or former judge, selected in accordance with
the rules of the American Arbitration Association. The arbitration will follow the procedures
and rules of the American Arbitration Association which are in effect on the date the
arbitration is filed unless those procedures and rules are inconsistent with this User
Agreement, in which case this User Agreement will prevail. Those procedures and rules
may limit the discovery available to you or us. The arbitrator will take reasonable steps to
protect your customer account information and other confidential information if requested
to do so by you or us. Each party to the arbitration will bear the expense of that party's
attorneys, experts, and witnesses, and other expenses, regardless of which party prevails,
but a party may recover any or all expenses from another party if the arbitrator, applying
applicable law, so determines. The arbitrator’s award is final and binding on the parties
unless we or you appeal it in writing to the arbitration firm within fifteen (15) days of notice
of the award. The appeal must request a new arbitration before a panel of three neutral
arbitrators designated by the American Arbitration Association. An award by a panel is final
and binding on the parties after fifteen (15) days has passed. Any Claim you have must be
commenced within one (1) year after the date the Claim arises. As noted above, you and
Company hereby voluntarily and knowingly waive any right either may have to a jury trial.

We will not choose to arbitrate any Claim you bring in small claims court. However, if such
a Claim is transferred, removed or appealed to a different court, we may then choose to
arbitrate.

In the event this arbitration clause is not enforceable by the specified arbitration
organization, the parties will mutually agree upon another arbitration organization that will
enforce this clause.

 
